Exhibit 10-3

City: MELBOURNE, FL

BB&T SECURITY AGREEMENT

 

This Security Agreement (“Security Agreement”), is made  

December 29, 2009

  , between

                  SOUTHEAST POWER CORPORATION

 

 

(“Debtor”), and Branch Banking and Trust Company, a North Carolina banking
corporation (“Secured Party”).

This Security Agreement is entered into in connection with (check applicable
items):

 

¨    (i)    a Loan Agreement (“Loan Agreement”) dated on or before the date of
this Security Agreement under which the Secured Party has agreed to make a
loan(s) and/or establish a line(s) of credit;

x    (ii)      a promissory note dated  

12/29/2009

      (including all extensions, renewals, modifications and substitutions
thereof, the “Note”) of the Debtor or of      

    SOUTHEAST POWER CORPORATION

     

 

      (the “Borrower”), in the principal amount of  

$ 3,825,000.00

  . x    (iii)    a guaranty agreement or agreements (whether one or more, the
“Guaranty”) executed by the guarantors named therein (whether one or more, the
“Guarantors”) dated on or about the same date as this Security Agreement; ¨   
(iv)    a control agreement covering the Debtor’s, Borrower’s, or any
Guarantor’s Deposit Account(s), Investment Property, Letter-of-Credit Rights, or
Electronic Chattel Paper dated on or about the same date as this Security
Agreement executed by the Debtor, the Borrower, and any such Guarantor; ¨    (v)
   the sale by Debtor and purchase by Secured Party of Accounts, Chattel Paper,
Payment Intangibles and/or Promissory Notes; and/or ¨    (vi)   

 

Secured Party and Debtor agree as follows: I.    DEFINITIONS.    1.1 Collateral.
Unless specific items of personal property are described below, the Collateral
shall consist of all now owned and hereafter acquired and wherever located
personal property of Debtor identified below, each capitalized term as defined
in Article 9 of the Florida Uniform Commercial Code (“UCC”)(check applicable
items): ¨   

(i)     

   Accounts, including all contract rights and health-care-insurance
receivables; ¨    (i-a)    The Account(s), contract right(s) and/or
Health-Care-Insurance Receivables specifically described as follows;      

 

     

 

     

 

     

 

     

 

     

 

¨    (ii)    Inventory, including all returned inventory;   ¨    (ii-a)    The
Inventory specifically described as follows:        

 

     

 

     

 

     

 

     

 

     

 

¨    (iii)    Equipment, including all Accessions thereto, and all
manufacturer’s warranties, parts and tools therefor; x    (iii-a)    The
Equipment, including all Accessions thereto, all manufacturer’s warranties
therefor, and all parts and tools therefor, specifically described as follows:
     

See Attached list

     

 

     

 

     

 

     

 

     

 

¨    (iv)    Investment Property, including the following certificated
securities and/or securities account(s) specifically described as follows:      

 

     

 

     

 

     

 

                ¨    (v)    Instruments, including all promissory notes and
certificated certificates of deposit specifically described as follows:        

 

     

 

     

 

     

 

     

 

     

 

¨    (vi)    Deposit Accounts with Secured Party specifically described below
(list account number(s)):   ¨    (vi-a)    The Deposit Accounts with other
financial institutions specifically described as follows (list financial
institution and account numbers):      

 

     

 

     

 

     

 

     

 

     

 

¨    (vii)    Chattel Paper (whether tangible or electronic);   ¨    (vii-a)   
The Chattel Paper specifically described as follows:        

 

     

 

     

 

     

 

     

 

     

 

¨    (viii)    Goods, including all Fixtures and timber to be cut, located or
situated on the real property specifically described as follows (list legal
description as shown on deed including county and state):

 

ACCOUNT# / NOTE#   9660933120         0003     Page 1 of 6 1476FL (0810)  



--------------------------------------------------------------------------------

¨    (ix)    Farm Products, including all crops grown, growing or to be grown,
livestock (born and unborn), supplies used or produced in a farming operation,
and products of crops and livestock; ¨    (ix-a)    The Farm Products
specifically described as follows:      

 

     

 

     

 

     

 

     

 

     

 

¨    (x)    As-Extracted Collateral from the following location(s) (list legal
description including county and state):      

 

     

 

     

 

     

 

     

 

     

 

¨    (xi)    The Letter-of-Credit Rights under the following letter(s) of credit
(list issuer, number and amount):      

 

     

 

     

 

     

 

     

 

     

 

¨    (xii)    Documents of Title, including all warehouse receipts and bills of
lading specifically described as follows:      

 

     

 

     

 

     

 

     

 

     

 

¨    (xiii)    Commercial Tort Claim(s) more specifically described as follows:
     

 

     

 

     

 

     

 

     

 

     

 

¨    (xiv)    Money, including currency and/or rare coins delivered to and in
possession of the Secured Party specifically described as follows:      

 

     

 

     

 

     

 

     

 

     

 

¨    (xv)    Software specifically described as follows:      

 

     

 

     

 

     

 

     

 

     

 

¨    (xvi)    Manufactured Home(s):

 

Model    Year    Serial Number 1   

Doublewide

Serial Number 2

1.

              

2.

              

 

¨    (xvii)    Vehicles, including recreational vehicles and watercraft
described below:

 

New/Used    Year/Make    Model/Body Type    VIN Number/Serial Number

1.

              

2.

              

3.

              

4.

              

5.

              

6.

              

 

¨    (xviii)    General intangibles, including all Payment Intangibles,
copyrights, trademarks, patents, tradenames, tax refunds, company records (paper
and electronic), rights under equipment leases, warranties, software licenses,
and the following, if any:      

 

     

 

     

 

     

 

     

 

     

 

¨    (xix)    Supporting Obligations; x    (xx)    to the extent not listed
above as original collateral, all proceeds (cash and non-cash) and products of
the foregoing. ¨    See Schedule “A” to Security Agreement. 1.2    Obligations.
This Security Agreement secures the following (collectively, the “Obligations”):
   (i)    Debtor’s or Borrower’s obligations under the Note, the Loan Agreement,
and this Security Agreement, and in addition to the foregoing obligations, if
the Debtor is a Guarantor, its obligations under its Guaranty;    (ii)    all of
Debtor’s or Borrower’s present and future indebtedness and obligations to
Secured Party including without limitation any obligation to reimburse and repay
Secured Party for paying any Standby or Commercial Letter of Credit issued on
the account of Debtor or Borrower and all indebtedness and obligations of Debtor
or Borrower to Secured Party (or an affiliate of Secured Party) under any
interest rate swap transactions, interest rate cap and/or floor transactions,
interest rate collar transactions, swap agreements (as defined in 11 U.S.C. §
101) or other similar transactions or agreements, including without limitation
any ISDA Master Agreement executed by Debtor or Borrower and all Schedules and
Confirmations entered into in connection therewith, hereinafter collectively
referred to as a Hedge Agreement.    (iii)    the repayment of (a) any amounts
that Secured Party may advance or spend for the maintenance or preservation of
the Collateral, and (b) any other expenditures that Secured Party may make under
the provisions of this Security Agreement or for the benefit of Debtor or
Borrower;    (iv)    all amounts owed under any modifications, renewals,
extensions or substitutions of any of the foregoing obligations;    (v)    all
Default Costs, as defined in Paragraph VIII of this Security Agreement; and   
(vi)    any of the foregoing that may arise after the filing of a petition by or
against Debtor or Borrower under the Bankruptcy Code, even if the obligations do
not accrue because of the automatic stay under Bankruptcy Code § 362 or
otherwise. 1.3 UCC    Any term used in the UCC and not otherwise defined in this
Security Agreement has the meaning given to the term in the UCC.

 

1476FL (0810)    Page 2 of 6



--------------------------------------------------------------------------------

II.   GRANT OF SECURITY INTEREST.   Debtor grants a security interest in the
Collateral to Secured Party to secure the payment and performance of the
Obligations. III.   PERFECTION OF SECURITY INTERESTS.   3.1       Filing of
Security Interests.     (i)   Debtor authorizes Secured Party to execute on the
Debtor’s behalf and file any financing statement (the “Financing Statement”)
describing the Collateral in any location deemed necessary and appropriate by
Secured Party.     (ii)   Debtor authorizes Secured Party to file a Financing
Statement describing any agricultural liens or other statutory liens held by
Secured Party.     (iii)   Secured Party shall receive prior to the closing an
official report from the Secretary of State of each Place of Business and the
Debtor State, each as defined below, collectively (the “Filing Reports”)
indicating that Secured Party’s security interest is prior to all other security
interests or other interests reflected in the report.   3.2       Possession.  
  (i)   Debtor shall have possession of the Collateral, except where expressly
otherwise provided in this Security Agreement or where Secured Party chooses to
perfect its security interest by possession in addition to the filing of a
Financing Statement.     (ii)   Where Collateral is in the possession of a third
party, Debtor will join with Secured Party in notifying the third party of
Secured Party’s security interest and obtaining an acknowledgment from the third
party that it is holding the Collateral for the benefit of Secured Party.  
3.3       Control Agreements. Debtor will cooperate with Secured Party in
obtaining a control agreement in form and substance satisfactory to Secured
Party with respect to collateral consisting of (check appropriate items):     ¨
  Deposits Accounts (for deposits accounts at other financial institutions);    
¨   Investment Property for securities accounts, mutual funds and other
uncertificated securities;     ¨   Letter-of-credit rights; and/or     ¨  
Electronic chattel paper.   3.4   Marking of Chattel Paper. If Chattel Paper is
part of the Collateral, Debtor will not create any Chattel Paper without placing
a legend on the Chattel Paper acceptable to Secured Party indicating that
Secured Party has a security interest in the Chattel Paper. IV.   POST-CLOSING
COVENANTS AND RIGHTS CONCERNING THE COLLATERAL.   4.1       Inspection. The
parties to this Security Agreement may inspect any Collateral in the other
party’s possession, at any time upon reasonable notice.   4.2   Personal
Property. Except for items specifically identified by Debtor and Secured Party
as Fixtures, the Collateral shall remain personal property at all times, and
Debtor shall not affix any of the Collateral to any real property in any manner
which would change its nature from that of personal property to real property or
to a fixture.   4.3   Secured Party’s Collection Rights. Secured Party shall
have the right at any time to enforce Debtor’s rights against any account
debtors and obligors.   4.4   Limitations on Obligations Concerning Maintenance
of Collateral.     (i)   Risk of Loss. Debtor has the risk of loss of the
Collateral.     (ii)   No Collection Obligation. Secured Party has no duty to
collect any income accruing on the Collateral or to preserve any rights relating
to the Collateral.   4.5   No Disposition of Collateral. Secured Party does not
authorize, and Debtor agrees not to:     (i)   make any sales or leases of any
of the Collateral other than in the ordinary course of business;     (ii)  
license any of the Collateral; or     (iii)   grant any other security interest
in any of the Collateral.   4.6   Purchase Money Security Interests. To the
extent Debtor uses the Loan to purchase Collateral, Debtor’s repayment of the
Loan shall apply on a “first-in-first-out” basis so that the portion of the Loan
used to purchase a particular item of Collateral shall be paid in the
chronological order the Debtor purchased the Collateral.   4.7   Insurance.
Debtor shall obtain and keep in force such insurance on the Collateral as is
normal and customary in the Debtor’s business or as the Secured Party may
require, all in such amounts, under such forms of policies, upon such terms, for
such periods and written by such insurance companies as the Secured Party may
approve. All policies of insurance will contain the long-form Lender’s Loss
Payable clause in favor of the Secured Party, and the Debtor shall deliver the
policies or complete copies thereof to the Secured Party. Such policies shall be
noncancellable except upon thirty (30) days’ prior written notice to the Secured
Party. The proceeds of all such insurance, if any loss should occur, may be
applied by the Secured Party to the payment of the Obligations or to the
replacement of any of the Collateral damaged or destroyed, as the Secured Party
may elect or direct in its sole discretion. The Debtor hereby appoints (which
appointment constitutes a power coupled with an interest and is irrevocable as
long as any of the Obligations remain outstanding) Secured Party as its lawful
attorney-in-fact with full authority to make, adjust, settle claims under and/or
cancel such insurance and to endorse the Debtor’s name on any instruments or
drafts issued by or upon any insurance companies. V.   DEBTORS REPRESENTATIONS
AND WARRANTIES.   Debtor represents and warrants to Secured Party:   5.1
  Title to and transfer of Collateral. It has rights in or the power to transfer
the Collateral and its title to the Collateral is free of all adverse claims,
liens, security interests and restrictions on transfer or pledge except as
created by this Security Agreement.   5.2   Location of Collateral. All
collateral consisting of goods (equipment, inventory, fixtures, crops, unborn
young of animals, timber to be cut, manufactured homes; and other tangible,
movable personal property) is located solely in the following States (the
“Collateral States”):                        FL              
                                         
                                         
                                                                            5.3
  Location, State of Incorporation and Name of Debtor. Debtor’s:     (i)   chief
executive office (if Debtor has more than one place of business), place of
business (if Debtor has one place of business), or principal residence (if
Debtor is an individual), is located in the following State and address (the
“Place of Business”):       1684 W HIBISCUS BLVD       MELBOURNE, FL 32901-2631
    (ii)   state of incorporation or organization
is                                    
Florida                                     (the “Debtor State”);     (iii)  
exact legal name is as set forth in the first paragraph of this Security
Agreement.

 

1476FL (0810)   Page 3 of 6



--------------------------------------------------------------------------------

  5.4   Business or Agricultural Purpose. None of the Obligations is a Consumer
Transaction, as defined in the UCC and none of the Collateral has been or will
be purchased or held primarily for personal, family or household purposes. VI.  
DEBTORS COVENANTS.   Until the Obligations are paid in full, Debtor agrees that
it will:   6.1   preserve its legal existence and not, in one transaction or a
series of related transactions, merge into or consolidate with any other entity,
or sell all or substantially all of its assets;   6.2   not change the Debt or
State of its registered organization;   6.3   not change its registered name
without providing Secured Party with 30 days prior written notice; and   6.4  
not change the state of its Place of Business or, if Debtor is an individual,
change his state of residence without providing Secured Party with 30 days prior
written notice. VII.   EVENTS OF DEFAULT.   The occurrence of any of the
following shall, at the option of Secured Party, be an Event of Default:   7.1  
Any default or Event of Default by Borrower or Debtor under the Note, Loan
Agreement, Hedge Agreement or any of the other loan documents, and any Guaranty
or any of the other Obligations;   7.2   Debtor’s failure to comply with any of
the provisions of, or the incorrectness of any representation or warranty
contained in, this Security Agreement, the Note, the Loan Agreement, or in any
other document relating to the Obligations;   7.3   Transfer or disposition of
any of the Collateral, except as expressly permitted by this Security Agreement;
  7.4   Attachment, execution or levy on any of the Collateral;   7.5   Debtor
voluntarily or involuntarily becoming subject to any proceeding under (a) the
Bankruptcy Code or (b) any similar remedy under state statutory or common law;  
7.6   Debtor shall fail to comply with, or become subject to any administrative
or judicial proceeding under any federal, state or local (a) hazardous waste or
environmental law, (b) asset forfeiture or similar law which can result in the
forfeiture of property, or (c) other law, where noncompliance may have any
significant effect on the Collateral; or   7.7   Secured Party shall receive at
any time following the closing a UCC filing report indicating that Secured
Party’s security interest is not prior to all other security interests or other
interests reflected in the report. VIII.   DEFAULT COSTS.   8.1   Should an
Event of Default occur, Debtor will pay to Secured Party all costs incurred by
the Secured Party for the purpose of enforcing its rights hereunder, including:
    (i)   costs of foreclosure;     (ii)   costs of obtaining money damages; and
    (iii)   a reasonable fee for the service of attorneys employed by Secured
Party for any purpose related to this Security Agreement or the Obligations,
including without limitation consultation, drafting documents, sending notices
or instituting, prosecuting or defending litigation or arbitration. IX.  
REMEDIES UPON DEFAULT.   9.1   General. Upon any Event of Default, Secured Party
may pursue any remedy available at law (including those available under the
provisions of the UCC), or in equity to collect, enforce or satisfy any
Obligations then owing, whether by acceleration or otherwise.   9.2   Concurrent
Remedies. Upon any Event of Default, Secured Party shall have the right to
pursue any of the following remedies separately, successively or concurrently:  
  (i)   File suit and obtain judgment and, in conjunction with any action,
Secured Party may seek any ancillary remedies provided by law or at equity,
including levy of attachment and garnishment.     (ii)   Take possession of any
Collateral if not already in its possession without demand and without legal
process. Upon Secured Party’s demand, Debtor will assemble and make the
Collateral available to Secured Party as it directs. Debtor grants to Secured
Party the right, for this purpose, to enter into or on any premises where
Collateral may be located.     (iii)   Without taking possession, sell, lease or
otherwise dispose of the Collateral at public or private sale in accordance with
the UCC. X.   FORECLOSURE PROCEDURES.   10.1   No Waiver. No delay or omission
by Secured Party to exercise any right or remedy accruing upon any Event of
Default shall (a) impair any right or remedy, (b) waive any default or operate
as an acquiescence to the Event of Default, or (c) affect any subsequent default
of the same or of a different nature.   10.2   Notices. Secured Party shall give
Debtor such notice of any private or public sale as may be required by the UCC.
  10.3   Condition of Collateral. Secured Party has no obligation to repair,
clean-up or otherwise prepare the Collateral for sale.   10.4   No Obligation to
Pursue Others. Secured Party has no obligation to attempt to satisfy the
Obligations by collecting them from any other person liable for them and Secured
Party may release, modify or waive any collateral provided by any other person
to secure any of the Obligations, all without affecting Secured Party’s rights
against Debtor. Debtor waives any right it may have to require Secured Party to
pursue any third person for any of the Obligations.   10.5   Compliance With
Other Laws. Secured Party may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral.   10.6   Warranties. Secured Party may sell the
Collateral without giving any warranties as to the Collateral and may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral.   10.7   Sales on Credit. If Secured Party sells any of the
Collateral upon credit, Debtor will be credited only with payments actually made
by the purchaser, received by Secured Party and applied to the indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral,
Secured Party may resell the Collateral and Debtor shall be credited with the
proceeds of the sale as and when received, less expenses.   10.8   Purchases by
Secured Party. In the event Secured Party purchases any of the Collateral being
sold, Secured Party may pay for the Collateral by crediting some or all of the
Obligations of the Debtor.

 

1476FL (0810)   Page 4 of 6



--------------------------------------------------------------------------------

  10.9   No Marshalling. Secured Party have no obligation to marshal any assets
in favor of Debtor, or against or in payment of:     (i)   the Note,     (ii)  
any of the other Obligations, or     (iii)   any other obligation owed to
Secured Party, Borrower or any other person. XI.   MISCELLANEOUS.   11.1  
Assignment.     (i)   Binds Assignees. This Security Agreement shall bind and
shall inure to the benefit of the successors and assigns of Secured Party, and
shall bind all heirs, personal representatives, executors, administrators,
successors and permitted assigns of Debtor.     (ii)   No Assignments by Debtor.
Secured Party does not consent to any assignment by Debtor except as expressly
provided in this Security Agreement.     (iii)   Secured Party Assignments.
Secured Party may assign its rights and interests under this Security Agreement.
If an assignment is made, Debtor shall render performance under this Security
Agreement to the assignee. Debtor waives and will not assert against any
assignee any claims, defenses or set-offs which Debtor could assert against
Secured Party except defenses which cannot be waived.   11.2   Severability.
Should any provision of this Security Agreement be found to be void, invalid or
unenforceable by a court or panel of arbitrators of competent jurisdiction, that
finding shall only affect the provisions found to be void, invalid or
unenforceable and shall not affect the remaining provisions of this Security
Agreement.   11.3   Notices. Any notices required by this Security Agreement
shall be deemed to be delivered when a record has been (a) deposited in any
United States postal box if postage is prepaid, and the notice properly
addressed to the intended recipient, (b) received by telecopy, (c) received
through the Internet, and (d) when personally delivered.   11.4   Headings.
Section headings used in this Security Agreement are for convenience only. They
are not a part of this Security Agreement and shall not be used in construing
it.   11.5   Governing Law. This Security Agreement is being executed and
delivered and is intended to be performed in the State of Florida and shall be
construed and enforced in accordance with the laws of the State of Florida,
except to the extent that the UCC provides for the application of the law of the
Debtor State.   11.6   Rules of Construction.     (i)   No reference to
“proceeds” in this Security Agreement authorizes any sale, transfer, or other
disposition of the Collateral by the Debtor except in the ordinary course of
business.     (ii)   “Includes” and “including” are not limiting.     (iii)  
“Or” is not exclusive.     (iv)   “All” includes “any” and “any” includes “all”.
  11.7   Integration and Modifications.     (i)   This Security Agreement is the
entire agreement of the Debtor and Secured Party concerning its subject matter.
    (ii)   Any modification to this Security Agreement must be made in writing
and signed by the party adversely affected.   11.8   Waiver. Any party to this
Security Agreement may waive the enforcement of any provision to the extent the
provision is for its benefit.   11.9   Further Assurances. Debtor agrees to
execute any further documents, and to take any further actions, reasonably
requested by Secured Party to evidence or perfect the security interest granted
herein or to effectuate the rights granted to Secured Party herein.   11.10  
WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS SECURITY AGREEMENT OR ANY LOAN DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND SECURED PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
SECURED PARTY TO MAKE THE LOAN TO DEBTOR OR BORROWER. FURTHER, THE UNDERSIGNED
HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF SECURED PARTY, NOR SECURED
PARTY’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SECURED PARTY
WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE
EVENT OF LITIGATION. NO REPRESENTATIVE OR AGENT OF SECURED PARTY, NOR SECURED
PARTY’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

SIGNATURES ON THE FOLLOWING PAGE

 

1476FL (0810)   Page 5 of 6



--------------------------------------------------------------------------------

The parties have signed this Security Agreement under seal as of the day and
year first above written.

If Debtor is a Corporation:

 

WITNESS:    

SOUTHEAST POWER CORPORATION

      NAME OF CORPORATION  

/s/ DEBRA J. PAVLAKOS

    By:  

/s/ STEPHEN R WHERRY

  (SEAL)

DEBRA J. PAVLAKOS

     

STEPHEN R WHERRY

  (Print Name)       (Print Name)       Title  

Treasurer

 

 

    By:  

 

  (SEAL)

 

     

 

  (Print Name)       (Print Name)       Title  

 

 

If Debtor is a Partnership, Limited Liability Company, Limited Liability
Partnership or

Limited Liability Limited Partnership:

 

WITNESS:    

 

      NAME OF PARTNERSHIP, LLC, LLP OR LLLP  

 

    By:  

 

  (SEAL)

 

     

 

  (Print Name)       (Print Name)       Title  

 

 

 

    By:  

 

  (SEAL)

 

     

 

  (Print Name)       (Print Name)       Title  

 

 

 

    By:  

 

  (SEAL)

 

     

 

  (Print Name)       (Print Name)       Title  

 

 

If Debtor is an Individual:

 

WITNESS:    

 

 

 

    TYPE NAME OF DEBTOR  

 

   

 

  (SEAL) (Print Name)      

 

     

 

   

 

  (Print Name)     TYPE NAME OF DEBTOR      

 

  (SEAL)

 

1476FL (0810)   Page 6 of 6



--------------------------------------------------------------------------------

/s/ SRW

Attachment “A”

To the BB&T Security Agreement dated December 29, 2009

All equipment which currently secures the remaining balance of the original
$3,500,000 promissory note dated July 13, 2006 along with equipment purchased
with the proceeds of new advances from the $3,825,000 note dated December 29,
2009 including equipment purchased prior to December 29, 2009 for which the
Borrower will be reimbursed with the proceeds of the Loan.